Fourth Court of Appeals
                                San Antonio, Texas
                                    November 20, 2013

                                    No. 04-13-00599-CV

                                    Gregory JACKSON,
                                         Appellant

                                             v.

                                    Kevin CARLTON,
                                        Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-19961
                       Honorable Martha B. Tanner, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      We ORDER that appellee Kevin Carlton recover his costs of this appeal from appellant
Gregory Jackson.

      It is so ORDERED on November 20, 2013.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2013.

                                              _____________________________
                                              Keith E. Hottle, Clerk